         Case 1:20-cv-00952-AA       Document 16    Filed 02/18/21   Page 1 of 3




BILLY J. WILLLIAMS
United States Attorney
COBY HOWELL, Senior Trial Attorney
U.S. Department of Justice
c/o U.S. Attorney’s Office
1000 SW Third Avenue
Portland, OR 97204-2902
Tel: (503) 727-1023 | Fax: (503) 727-1117
E-mail: Coby.Howell@usdoj.gov

JEAN E. WILLIAMS, Deputy Assistant Attorney General
SETH M. BARSKY, Chief
S. JAY GOVINDAN, Assistant Chief
MICHELLE M. SPATZ, Trial Attorney (D.C. Bar No. 1044400)
U.S. Department of Justice
Environment & Natural Resources Division
Wildlife & Marine Resources Section
P.O. Box 7611, Ben Franklin Station
Washington, D.C. 20044-7611
Tel: (202) 598-9741; Fax: (202) 305-0275
E-mail: Michelle.Spatz@usdoj.gov

Attorneys for Federal Defendants




                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    MEDFORD DIVISION

KLAMATH-SISKIYOU WILDLANDS CENTER, Case No. 1:20-cv-00952-AA
OREGON WILD, and CASCADIA WILDLANDS,

             Plaintiffs,                           JOINT STATUS REPORT

        v.

UNITED STATES FISH AND WILDLIFE
SERVICE, and UNITED STATES BUREAU OF
LAND MANAGEMENT,

              Federal Defendants.


Page 1 – Joint Status Report
         Case 1:20-cv-00952-AA         Document 16        Filed 02/18/21   Page 2 of 3




       Pursuant to the Court’s December 29, 2020 Scheduling Order (ECF No. 15), Plaintiffs

Klamath-Siskiyou Wildlands Center, Oregon Wild, and Cascadia Wildlands, and Federal

Defendants, the United States Fish and Wildlife Service and the United States Bureau of Land

Management jointly submit the following status report.

       The parties have reached an agreement that the record for judicial review is complete and

intend to proceed as set forth in the Scheduling Order.


Dated: February 19, 2021

Respectfully submitted,


 PLAINTIFFS KLAMATH-SISKIYOU                    DEFENDANTS UNITED STATES FISH AND
 WILDLANDS CENTER, OREGON WILD,                 WILDLIFE SERVICE, AND UNITED STATES
 AND CASCADIA WILDLANDS                         BUREAU OF LAND MANAGEMENT

                                                JEAN E. WILLIAMS, Deputy Assistant
                                                Attorney General
 /s/ Sangye Ince-Johannsen                      SETH M. BARSKY, Section Chief
 SANGYE INCE-JOHANNSEN                          S. JAY GOVINDAN, Assistant Chief
 OSB #193827                                    COBY HOWELL, Senior Trial Attorney
 Western Environmental Law Center
 120 Shelton McMurphey Blvd., Suite 340         /s/ Michelle M. Spatz
 Eugene, Oregon 97401                           MICHELLE M. SPATZ
 Tel: (541) 778-6626                            Trial Attorney (D.C. Bar No. 1044400)
 E-mail: sangyeij@westernlaw.org                United States Department of Justice
                                                Environment & Natural Resources Division
 SUSAN JANE M. BROWN                            Wildlife and Marine Resources Section
 OSB #054607                                    P.O. Box 7611, Ben Franklin Station
 Western Environmental Law Center               Washington, D.C. 20044-7611
 4107 NE Couch Street                           Tel: (202) 598-9741
 Portland, Oregon 97232                         E-mail: michelle.spatz@usdoj.gov
 Tel: (503) 914-1323
 E-mail: brown@westernlaw.org                   Attorneys for Defendants

 Attorneys for Plaintiffs




Page 2 – Joint Status Report
         Case 1:20-cv-00952-AA         Document 16       Filed 02/18/21     Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 19, 2021, I electronically filed and served the foregoing

Joint Proposed Scheduling Order on all counsel of record via the CM/ECF system.

                                             /s/ Michelle M. Spatz
                                             MICHELLE M. SPATZ, Trial Attorney
                                             D.C. Bar No. 1044400
                                             United States Department of Justice
                                             Environment & Natural Resources Division
                                             Wildlife and Marine Resources Section
                                             P.O. Box 7611, Ben Franklin Station
                                             Washington, D.C. 20044-7611
                                             Tel: (202) 598-9741; Fax: (202) 305-0275
                                             E-mail: michelle.spatz@usdoj.gov

                                             Attorneys for Federal Defendants
